Citation Nr: 9934265	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-14 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In March, April, and June 1999, the veteran submitted 
additional evidence, and waived consideration of such 
evidence by the RO.


FINDING OF FACT

Low back pain has not been shown by competent medical 
evidence to be causally or etiologically related to service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
low back pain is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his currently diagnosed back 
disorder is related to back injuries he sustained in service.  
He maintains that he injured his back on a number of 
occasions in service, including once in an automobile 
accident, and on another occasion while helping to put out an 
aircraft fire.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Service medical records noted that in July 1967, the veteran 
was treated for low back pain.  In March 1968, he was 
involved in an automobile accident, although the records made 
no reference to any back complaints or injury.  The veteran's 
separation examination report noted that the veteran had 
suffered an "acute lumbosacral strain in 1967, treated, no 
comp[lications], no seq[uelae]."  Furthermore, no 
abnormality was noted at separation and he was noted to have 
full range of motion and full strength of the spine.  

Private treatment records were received in March 1999 showing 
treatment for a number of different disorders from December 
1982 to February 1989.  These records included two entries 
dated in 1985 but for which the exact month has been cut off 
by the edge of the page.  One entry noted that the veteran 
had not had any back problems for the past four years but 
that he had recently fallen and "now his back is bothering 
him."  The assessment was back strain.  The other entry 
noted that the veteran's back strain was resolving. 

Private treatment records from July 1997 noted that the 
veteran was diagnosed with L4-5 lateral stenosis on the left 
and left L2-3 herniated intervertebral disk.  He received an 
L4-5 hemilaminectomy, medial facetectomy and foraminotomy and 
a left L2-3 laminotomy, medial facetectomy and diskectomy.  
The treatment records indicated that the veteran's history of 
low back pain originated from a fall from a tree in April 
1995.  In October 1997, a response was received from the 
University of Nebraska Medical Center stating that that 
facility had no records of treatment for the veteran from 
June 1997 up to the date of the letter.  

The veteran testified at a videoconference hearing held at 
the RO in October 1999, before the undersigned Board Member 
sitting in Washington, DC.  At this hearing, and in a number 
of statements submitted to the RO, the veteran has maintained 
that he injured his back on several occasions in service.  
One incident involved an injury while lifting a fueling 
nozzle weighing approximately 60 to 70 lbs.  Another incident 
involved attempting to remove an auxiliary fuel tank from an 
aircraft.  Because there was still fuel in the tank it was 
several hundred pounds heavier than expected.  The veteran 
was next involved in an automobile accident.  Finally, the 
veteran stated that he injured his back when he slipped of an 
aircraft wing while fighting an aircraft fire.  The veteran 
maintained that he received treatment for some of these 
injuries in service, but that since he was already receiving 
medication for his back at the time of the aircraft fire, he 
merely continued to take the medication and did not seek 
treatment. 

The veteran has submitted statements from friends and family 
members who stated that the veteran had no back problems 
prior to service, but has had back pain ever since returning 
from service.  

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has not met all of the 
elements of a well grounded claim.  As regards service 
incurrence of a back disorder, the Board notes that review of 
the service medical records confirm that the veteran injured 
his back in service.  During his vidoeconference hearing, the 
veteran requested that additional efforts be made to confirm 
his in-service injuries.  Specifically, it was suggested that 
morning reports should be obtained to verify that the veteran 
was treated in service.  In addition, the veteran has stated 
that due to his actions in fighting the aircraft fire, he was 
awarded the Airman's Medal, and that the reasons for the 
award can be found in his personal records.  However, as the 
Board finds that the veteran did injure his back in service, 
additional development to confirm this fact is therefore not 
necessary.  The Board notes that morning reports only detail 
the fact of hospitalization, not the reasons for such 
hospitalization, and that such reports would therefore not 
add to the veteran's claim.  

Significantly, there is no medical evidence of a nexus 
between the veteran's current back disorder and his in-
service injuries.  During the videoconference hearing, the 
veteran was notified of the need for this type of evidence.  
The only evidence presented by the veteran that tends to show 
a connection between his current back disorder and service 
are his own statements, and those of his friends and family 
members.  However, as laypersons, they are not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Given the foregoing, a plausible claim 
for service connection for low back pain has not been 
presented.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Consequently, such claim is not well grounded and must, 
therefore, be denied.  38 U.S.C.A. § 5107(a).

Furthermore, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist, which, if obtained would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for service connection for the claimed disability.  Id


ORDER

Entitlement to service connection for low back pain is 
denied.





		
BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

